               Case 1:06-cr-00593-SHS Document 334 Filed 11/13/20 Page 1 of 10

                                   MICHAEL H. PORN



 TEl. Pl! E                                                                                  11    IMILE
(212> 91-UlO                                                                                (212   91·30 7
                                       mhspom@grmul.c m




                                                              mb r 1   2020


                                                                              MEMO ENDORSED




         D ar Judg   t in:




                                            Back ound




                                                                 n c unt 2 lo run
                                                                pr id d fi r a t rm of
                                                          n   ount 2 to run n urr ntl.

                                                                           r alibrati n f
          ra k                                                                         f
         era kc




          n January 22 201                                                           urt
         r nt n                                                                    f that
         m tin w                                                                       n.
         Mr. Yard
        Case 1:06-cr-00593-SHS Document 334 Filed 11/13/20 Page 2 of 10



Hon. idn H. t in
 o mb r 13 2020
Page - 2-

  chi vem nt r                                                               m
th ur au of Pri
r habilitati n. H




that th                                       d t rminati n t turn hi lifi
ar und.


Yard
b au      th




          Th




j urn                               pris n
      Case 1:06-cr-00593-SHS Document 334 Filed 11/13/20 Page 3 of 10




                                                          n I ng r in n d of




                                                                            York




with th t rm




       Mr. Yard al had b n volunt ring at a ti d pantry from Jun
of 2020 h nit t mp raril cl ed du t th pand mi .      I tt rt that f ct i
a xhibit fr m th Vine ard Int rnati nal hri tian Mini tri F d Pantry.
   Case 1:06-cr-00593-SHS Document 334 Filed 11/13/20 Page 4 of 10




The request for early termination of supervised release is granted based on Mr. Yarde’s record
and conduct.

Dated: New York, New York
       November 13, 2020
 Case
Case   1:06-cr-00593-SHSDocument
     1:06-cr-00593-SHS   Document  334 Filed 11/13/20 Page 1
                                 333-1                     5 of 2
                                                                10
 Case
Case   1:06-cr-00593-SHSDocument
     1:06-cr-00593-SHS   Document  334 Filed 11/13/20 Page 2
                                 333-1                     6 of 210
 Case
Case   1:06-cr-00593-SHSDocument
     1:06-cr-00593-SHS   Document  334 Filed 11/13/20 Page 1
                                 333-2                     7 of 2
                                                                10
 Case
Case   1:06-cr-00593-SHSDocument
     1:06-cr-00593-SHS   Document  334 Filed 11/13/20 Page 2
                                 333-2                     8 of 2
                                                                10
 Case
Case   1:06-cr-00593-SHSDocument
     1:06-cr-00593-SHS   Document  334 Filed 11/13/20 Page 1
                                 333-3                     9 of 2
                                                                10
 Case1:06-cr-00593-SHS
Case  1:06-cr-00593-SHS Document
                         Document333-3
                                  334 Filed
                                       Filed 11/13/20
                                             11/13/20 Page
                                                      Page 10 of210
                                                           2 of
